Exhibit 10.2

EXECUTION COPY

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is entered into on March 22,
2010 by and between PERRIGO COMPANY, a Michigan corporation (together with its
affiliates, “Perrigo”), and Paul B. Manning (“Employee”).

WHEREAS concurrently with the execution and delivery of this Agreement Perrigo
is entering into that certain Merger Agreement (the “Merger Agreement”) with PBM
Holdings, Inc., PBM Nutritionals, LLC, Pine Holdings Merger Sub, Inc., a direct
wholly-owned subsidiary of Perrigo, Pine Nutritionals Merger Sub, LLC, a direct
wholly-owned subsidiary of Perrigo, and PBM Stakeholders, LLC, as the
stakeholders’ representative, pursuant to which Pine Holdings Merger Sub will
merge with and into Holdings and Pine Nutritionals Merger Sub will merge with
and into Nutritionals (the “Mergers”) (terms used and not defined herein shall
have the meanings assigned to such terms in the Merger Agreement);

WHEREAS Schedule I to this Agreement lists the products that Perrigo, as of the
Effective Time, is currently marketing, and Schedule II to this Agreement lists
those categories of products that Perrigo is currently developing and planning
to market (such products (as may be updated pursuant to Section 5) and
categories listed on Schedule I and Schedule II, respectively, the “Perrigo
Business”);

WHEREAS the Companies, directly and indirectly through certain of their
Subsidiaries, are engaged in the business of manufacturing, marketing and
distributing (i) infant and toddler nutritional products, including formulas,
foods and pediatric drinks, (ii) Glucoburst gel, drink and tablet products or
their store-brand equivalents, and (iii) any other products that the Companies
or one of their controlled affiliates are (A) marketing or (B) as of the
Employment End Date, actively developing and planning to market (the “Companies’
Business”); and

WHEREAS as a material inducement to Perrigo to enter into the Merger Agreement
and consummate the Mergers, Employee agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of Perrigo’s hiring Employee as an employee and
the receipt of consideration in connection with the transactions contemplated by
the Merger Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the parties agree as follows:

1. Non-Competition.

(a) Beginning at the Effective Time and ending on the fifth anniversary of the
Closing Date (the “Companies’ Non-Competition Period”), Employee shall not,
directly or indirectly, alone or as a partner, (i) serve as an officer,
director, owner, trustee, employee or consultant of any Person, or (ii) own,
manage, control, operate, or otherwise invest, participate or engage in, any
business or other enterprise that in any way competes with the Companies’
Business as conducted immediately prior to the Employee’s termination of its
employment with Perrigo (for any reason) (the “Employment End Date”).



--------------------------------------------------------------------------------

(b) Beginning at the Effective Time and ending on the Employment End Date (the
“Initial Perrigo Non-Competition Period”), Employee shall not, directly or
indirectly, alone or as a partner, officer, director, owner, trustee, employee
or consultant of any Person, own, manage, control, operate, or otherwise invest,
participate or engage in any business or other enterprise that develops,
manufactures or commercializes any products or categories that compete with the
Perrigo Business as set forth on Schedule I (as may be updated pursuant to
Section 5) and Schedule II. Beginning at the end of the Initial Perrigo
Non-Competition Period and ending on the second anniversary of the Employment
End Date (the “Extended Perrigo Non-Competition Period”), Employee shall not,
directly or indirectly, alone or as a partner, officer, director, owner,
trustee, employee or consultant of any Person, own, manage, control, operate, or
otherwise invest, participate or engage in any business or other enterprise that
develops, manufactures or commercializes any products that compete with any of
the products listed on Schedule I (as may be updated pursuant to Section 5). For
the purposes of this Agreement, “Perrigo Business” during the Extended Perrigo
Non-Competition Period shall be defined as only those products listed on
Schedule I (including as it may have been updated pursuant to Section 5).

(c) Nothing in this Agreement shall restrict or prohibit Employee from, at any
time, directly or indirectly, developing, manufacturing or commercializing any
national or regional brand products (but not store brand, private label or
control brand products), including such products that may compete with any of
the Perrigo products specified on Schedule I or within the categories set forth
on Schedule II.

(d) Notwithstanding anything to the contrary herein, passive beneficial
ownership of less than 5% in the aggregate of the stock of any corporation
listed on a national securities exchange shall not be deemed to be a violation
of this Section 1.

(e) Nothing contained herein shall prevent Employee or any of his affiliates
from acquiring, merging with or investing in any Person or business whose net
revenues from the Perrigo Business constitute less than five percent (5%) of the
net revenues of the acquired business during the calendar year immediately
preceding the consummation of the acquisition of the acquired business.

2. Non-Solicitation. During the Companies’ Non-Competition Period, Employee
shall not knowingly or intentionally, directly or indirectly, either for himself
or any other Person, solicit or induce, or attempt to solicit or induce, any
individual who is, at such time, an employee or independent contractor of
Perrigo to terminate his, her, or its relationship with Perrigo or in any way
interfere with or disrupt Perrigo’s relationship with any of its employees or
independent contractors; provided, however, that the foregoing provision shall
not preclude Employee and his affiliates from (A) making good faith generalized
solicitations for employees through advertisements or search firms and hiring
any persons through such solicitations; provided, that Employee and his
affiliates do not encourage or advise such firm to approach any such employee
and such searches are not targeted or focused on Perrigo’s employees, or
(B) responding to or hiring any employee of Perrigo who contacts Employee or its
affiliates at his or

 

2



--------------------------------------------------------------------------------

her own initiative without any prior direct or indirect encouragement or
solicitation (other than as permitted by clause (A) of this proviso).

3. Non-Disparagement. Employee shall not at any time disparage Perrigo to any
Person or encourage, during the Companies’ Non-Competition Period or with
respect to the Companies’ Business, and during the applicable period specified
in Section 1(b) above with respect to the Perrigo Business, any Person to not
retain the services of Perrigo with respect to, or in connection with, the
Companies’ Business or the Perrigo Business, as the case may be; provided,
however, that nothing contained in this Section 3 shall (i) prohibit the
Employee or any of its controlled affiliates from asserting or enforcing any
rights, claims or defenses any of them may have under the terms of the Merger
Agreement or any of the other Transaction Documents, including pursuant to this
Agreement or Article VIII or IX of the Merger Agreement, in each case, in
connection with a court, arbitral or other similar proceeding, or (ii) prohibit
Employee or any of its controlled affiliates from making statements that they
believe, upon advice of counsel, are required by applicable Law.

4. Remedies.

(a) The parties to this Agreement recognize that irreparable harm would result
from any breach by Employee of any restrictive covenant contained in this
Agreement and that monetary damages alone would not provide adequate relief for
any such breach. Accordingly, in addition to any other remedy that may be
available to Perrigo, if Employee breaches a restrictive covenant contained in
this Agreement, the parties acknowledge that injunctive relief in favor of
Perrigo is proper (without the requirement of posting a bond or other security).

(b) The parties acknowledge that the agreements herein are reasonable in all
respects and necessary for the protection of Perrigo, and Employee acknowledges
that Perrigo’s willingness to enter into the Merger Agreement is expressly
conditioned on Employee’s undertaking and complying with the agreements in this
Agreement. Accordingly, Employee shall be bound by the restrictive covenants in
this Agreement to the maximum extent permitted by Law, it being the intent and
spirit of the parties that the foregoing shall be fully enforceable. The parties
further agree, however, that if a court of competent jurisdiction determines
that any of the provisions hereof are excessively broad as to duration, scope,
or geographic area, such provision shall be deemed modified to permit
enforcement to the maximum extent allowed by Law.

5. Perrigo Business; Schedules I and II; Update of Perrigo Business. Perrigo
Business shall be limited to only those products listed on Schedule I and, prior
to the Employment End Date, those categories set forth on Schedule II. Perrigo
shall (i) on or prior to the Closing Date, deliver to Employee a true and
correct list of the products that (together with the categories set forth on
Schedule II, which shall not be subject to updating) comprise the Perrigo
Business and, in each case, which include the products that are in the market in
commercial distribution on the Closing Date, (ii) promptly on or following (but,
in any event, no later than fourteen (14) Business Days following) the
Employment End Date, deliver to

 

3



--------------------------------------------------------------------------------

Employee an amended and restated Schedule I to reflect the Perrigo Business,
including only those products on the market in commercial distribution on the
Employment End Date; provided, that (x) in the event that Perrigo fails to
deliver to Employee an update to Schedule I pursuant to, and within the required
period set forth in, clause (ii) of this Section 5, then the products listed on
Schedule I delivered pursuant to clause (i) of this Section 5 shall be, for all
purposes, the Perrigo Business and (y) if at any time during the Initial Perrigo
Non-Competition Period or the Extended Perrigo Non-Competition Period any
product included in Schedule I is sold or transferred to a third party such that
Perrigo does not continue to commercialize such product, then Schedule I shall
be deemed, without any action required by the parties hereto, amended to delete
reference to such product. Notwithstanding anything to the contrary in this
Agreement, Schedule I (and, accordingly, the Perrigo Business) shall in no event
include, and Employee shall not, following the Employment End Date, be
restricted from competing with, any product or products added following the date
of this Agreement, to Perrigo’s portfolio of products pursuant to, or in
connection with, a transaction or series of related transactions (in each case,
whether alone or as part of a merger, acquisition, consolidation or otherwise)
involving aggregate consideration equal to, or in excess of, $200 million.

6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

(b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN
ANY STATE OR FEDERAL COURT WITHIN THE COUNTY OF NEW YORK, IN THE STATE OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE PARTIES IRREVOCABLY
(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
THESE COURTS; (II) WAIVE ANY OBJECTIONS THAT SUCH PARTY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (III) AGREE THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THEIR
RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE WITH SECTION 7; AND (IV) AGREE THAT
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE

 

4



--------------------------------------------------------------------------------

IN EVERY RESPECT. THE PARTIES HERETO IRREVOCABLY WAIVE, AND AGREE TO CAUSE THEIR
SUBSIDIARIES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN ANY ACTION TO ENFORCE OR
INTERPRET THE PROVISIONS OF THIS AGREEMENT.

7. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement to any party hereunder
shall be in writing and deemed given upon (a) personal delivery,
(b) transmitter’s confirmation of a receipt of a facsimile transmission,
(c) confirmed delivery by a standard overnight carrier of national reputation or
when delivered by hand or (d) when mailed in the United States by certified or
registered mail, postage prepaid, addressed at the following addresses (or at
such other address for a party as shall be specified by notice given hereunder):

If to Perrigo, to:

Perrigo Company

515 Eastern Avenue

Allegan, MI 49010

Attn: Todd W. Kingma

Fax:  269-673-1386

With copies to (which shall not constitute receipt of notice hereunder):

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn: Robert G. Robison

         R. Alec Dawson

Fax:  (212) 309-6001

If to Employee, to:

Paul B. Manning

204 North Main Street

Gordonsville, VA 22942

Fax: (540) 832-0193

With copies to (which shall not constitute receipt of notice hereunder):

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attn:   Steven M. Goldman

Fax:    (212) 715-8053

8. No Third-Party Beneficiaries. This Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto and their respective
successors and permitted assigns any rights or remedies.

9. Assignment; Binding Effect. This Agreement and the rights hereunder are not
assignable unless such assignment is consented to in writing by Perrigo and
Employee.

 

5



--------------------------------------------------------------------------------

Subject to the preceding sentence, this Agreement and all the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement and the
rights, privileges, and obligations of the parties hereunder may not be
assigned, except that Perrigo may, at its option, assign this Agreement or one
or more of its rights, privileges or obligations under this Agreement to a
controlled affiliate of Perrigo (so long as such affiliate remains a controlled
affiliate) or in connection with a transfer of all or substantially all of the
assets or stock of Perrigo or a merger or consolidation of Perrigo with and into
another company or entity.

10. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral and written, between the parties with
respect to such subject matter.

11. Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party hereto, or in the case of a waiver, by
the party or parties against whom the waiver is to be effective. No failure or
delay by any party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

12. Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render illegal or unenforceable such
provision in any other jurisdiction.

13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when executed, shall be deemed to be an
original and all of which together will be deemed to be one and the same
instrument binding upon all of the parties hereto notwithstanding the fact that
all parties are not signatory to the original or the same counterpart. For
purposes of this Agreement, facsimile signatures or signatures by other
electronic form of transfer shall be deemed originals, and the parties agree to
exchange original signatures as promptly as possible.

14. Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be considered in interpreting or construing any
of the provisions contained in this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

EMPLOYEE     PERRIGO COMPANY

/s/ Paul B. Manning

    by:  

/s/ Joseph C. Papa

Paul B. Manning     Name:   Joseph C. Papa     Title:   President and CEO

 

Signature Page to Non-Competition Agreement